           Case 1:19-cv-00074-JRH-BKE Document 17-1 Filed 01/28/20 Page 1 of 3




        ORDINANCE NO.— p 51-       1(            t
        AN ORDINANCE TO AMEND THE AUGUSTA, GEORGIA CODE, TITLE 6, CHAPTER 2,
        ARTICLE 1, ALCOHOLIC BEVERAGES, SECTION 6- 2-2( d) DEFINITIONs, AND SECTION
        6-2-27 ADULT ENTERTAINMENT ESTABLISHMENTS; SO AS TO PROVIDE THAT THE
        SELLING OF            ALCOHOLIC               BEVERAGES      FOR   ON- PREMISE   CONSUMPTION         IS
        ALLOWED IN ADULT ENTERTAINMENT ESTABLISHMENTS; TO REPEAL ALL CODE
        SECTIONS AND ORDINANCES AND PARTS OF CODE SECTIONS AND ORDINANCES
        IN CONFLICT HEREWITH; TO WAIVE THE SECOND READING; TO PROVIDE AN
        EFFECTIVE DATE AND FOR OTHER PURPOSES.

        NOW, BE IT ORDAINED BY THE AUGUSTA, GEORGIA COMMISSION AND IT IS
        HEREBY ORDAINED BY THE AUTHORITY OF SAME THAT THE AUGUSTA,
        GEORIGA ALCOHOL ORDINANCE IS AMENDED, AS FOLLOWS:
        SECTION 1.         Title 6, Chapter 2, Article 1, ALCOHOLIC
                                                                    BEVERAGES, Section 6- 2- 2 ( d), is
        hereby  amended by deleting this section in its entirety, AND new Section 6- 2-2 ( d) is hereby
        inserted to replace the repealed section as set forth in" Exhibit A" hereto.
        SECTION 2.
                           Title 6, Chapter 2, Article 1, ALCOHOLIC BEVERAGES, Section 6-2-27 ( a)( b),
       is hereby amended by deleting this section in its entirety, AND new Section 6- 2-27 (a) is hereby
       inserted to replace the repealed section as set forth in " Exhibit A" hereto.
       SECTION 3. This ordinance shall become upon adoption.
       SECTION 4.
                           All ordinances or parts of ordinances in conflict herewith are hereby repealed.

       Adopted this
                      j      day   of   I1r,arch           , 2019.




  Aa   Hardie Davi , Jr
ANI As    its   Mayor7.4;7,14 :             4%
                                                 N
                                                                4t




                                                 6
                                                       0    "
       Attt:          t"
                                        r            ij•-
                                                       w



       Len* J. B401.94 Clerk of Comnm' ss4 i
       Seas                                                     ti




       CERTIFICATION




                                                                                          Exhibit A
   Case 1:19-cv-00074-JRH-BKE Document 17-1 Filed 01/28/20 Page 2 of 3




 The undersigneddulyClerk of Commission,
Ordinance   was     adopted  by
                                         Lena J. Bonner, hereby certifies that the foregoing
                                  Augusta, Georgia Commission
                                the                             on                     2019
and that such Ordinance has not been modified or rescinded as of the date hereof and the
undersigned further certifies that attached hereto is a true copy of the Ordinance which was
approved and adopted in the foregoing meeting( s).




Lena J. Bonner, Clerk of Commission




Published in the Augusta Chronicle.



Date:




WAIVE SECOND READING




EXHIBIT A"
    Case 1:19-cv-00074-JRH-BKE Document 17-1 Filed 01/28/20 Page 3 of 3




 Sec. 6- 2- 2. Definitions.
 The following are definitions of terms as used in this Chapter:

   d) Bar/ Pub: An established place of business which is licensed to sell alcoholic beverages for
 consumption on the premises and- may serve meals to be consumed on the premises and which also may
 provide live entertainment :
 des,to include adult dancing establishment/ erotic dance establishment as defined in the Augusta,
 Georgia Adult Entertainment Ordinance..


 Sec. 6- 2- 27. Adult entertainment establishments.
                                      D..




reliance upon those cortain studies, by the City of Austin, Texas and the City of Dallas, Texas, ofthe




     a) A business tax certificate holder for an adult dance establishment/ erotic dance establishmer` that
can be permitted under the guidelines of the Augusta, Georgia Adult Entertainment Ordinance, is eligible
to apply for on-premise alcohol licenses; provided, however, nothing herein contained shall affect any
vested rights.
